Citation Nr: 1215934	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970, to include service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a service connection claim for PTSD.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the holding in Clemons, the Board has recharacterized the claim for PTSD more generally, to include a consideration of service connection for a psychiatric disorder other than PTSD as reflected on the cover page, to allow for the most liberal interpretation of the Veteran's claim.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).  However, the Board notes that at this point based on the evidence on file, it does not appear that any psychiatric diagnosis other than PTSD has been made.  

A service connection claim for coronary artery disease has been raised by the record (April 2012 brief), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends the service connection is warranted for a psychiatric disorder, described as PTSD.  This matter requires additional development prior to adjudication.  Specifically, and for the reasons set forth below, the Veteran is entitled to a comprehensive VA mental disorders examination and opinion, in order for his claim to be fully and fairly evaluated.

The Veteran's DD 214 reflects that he served with the United States Army from September 1967 to September 1970, to include service in Vietnam from April to August 1969.  His primary MOS was water supply specialist.  The Veteran's awards and decorations include a Vietnam Service Medal and a Vietnam Campaign Medal.  

Private medical records reflect that a possible diagnosis of PTSD was made in August 2005.  A VA entry reflects that chronic mild to moderate PTSD was diagnosed in November 2005, without any indication that this diagnosis was linked or related to a military stressor.   

In July 2006, the Veteran provided information regarding two reported military stressors.  He mentioned that the first stressor occurred in July 1969 while he was attached to the 15th Engineering Battalion, 9th Infantry Division.  The Veteran stated that he had become very close to a young Vietnamese child with whom he traded information for food.  The Veteran indicated that his unit was hit by mortar fire and the child was killed.  The Veteran mentioned that this affected him terribly and provided for the file photographs of him and the child, as well as a photograph of the place where the child was killed. 

The Veteran also reported that a second stressor occurred in May or June 1969 while attached to the same unit.  He stated that while travelling in a truck on Highway 1 through "ambush Alley" a fellow soldier who was also in the truck was shot in the head and killed.  

Also on file is a letter written by the Veteran to a friend while he was in Vietnam in 1969, describing a close call with mortar fire, but no direct hit.  That letter is undated, but was necessarily written between April and August 1969 when the Veteran was serving in Vietnam.  

The file contains a February 2007 memorandum representing a formal finding of lack of information required to verify stressors in connection with the PTSD claim, based on the aformentioned stressors described by the Veteran.  In a brief presented in April 2012, the Veteran's representative identified some information from the Internet which might assist in verifying his reported stressors, as well as information provided in the aforementioned letter.

The Board notes that fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, competent medical or lay evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for purposes of a VA examination).  In this case, an examination is warranted under the circumstances, and will be more fully described below.

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2010).

In adjudicating a service connection claim for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in- service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the evidentiary standard for establishing the required in-service stressor under certain circumstances.  First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Third, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.  Fourth, the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed.Reg. 39843, 39845 (July 13, 2010).

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The term 'circumstance' means 'a condition, fact, or event accompanying, conditioning, or determining another: an essential or inevitable concomitant.' Webster's Ninth New Collegiate Dictionary, 242 (1990).  Therefore, the rule provides that a veteran's 'fear' need not emanate from a single event or be consistent with the veteran's MOS but rather the fear may result from conditions to which the veteran was exposed during service."  75 Fed.Reg. 39843 and 39844 (July 13, 2010). "[A]n event does not have to be lethal.  As provided in the rule, the traumatic event can involve actual or threatened serious injury, as well as death, or a threat to the physical integrity of the veteran or others."  75 Fed.Reg. 39843, 39844 (July 13, 2010).

The effect of the rule is to relax the evidentiary standard for establishing the occurrence of an in-service stressor for certain veterans, and the rule is limited to cases in which the claimed stressor is related to the veteran's fear of hostile military or terrorist activity []."  75 Fed.Reg. 39843, 39846 (July 13, 2010).  

"A MOS may be considered as evidence of exposure to a stressor, including hostile military or terrorist activity.  See Veterans Benefit Administration (VBA) Adjudication Procedures Manual Rewrite M21-1MR (Manual M21-1MR), Part IV, subpart ii, ch. 1, sec. D, para. 13.k. However, a particular MOS does not necessarily establish such an exposure.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996)."  75 Fed.Reg. 39843 (July 13, 2010).  The new 38 C.F.R. § 3.304(f)(3) provision has no geographic requirement and is not limited to service in a combat zone or on land.  75 Fed.Reg. 39843 (July 13, 2010).

Given the facts of this case, the Board concludes that fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion, as it is necessary to make a decision on the claim.  Essentially, a comprehensive VA mental disorders examination is required in order to address the critical matters in this case including determining whether the Veteran meets clinical criteria for a diagnosis of PTSD supported by a service-related stressor, as well as identifying any currently manifested psychiatric disorder(s) other than PTSD, and determining the onset and etiology of any such psychiatric disorder(s).  

With respect to the PTSD component of the claim, at this point, it has not been established that the Veteran engaged in combat with the enemy and his reported in-service stressors have not been corroborated.  However, in light of the evidence currently on file as well as the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted in order to provide an opinion addressing whether the Veteran's manifestations as well as a claimed stressor are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressor.  With respect to the service connection claim for a psychiatric disorder other than PTSD, clarification is required to ascertain whether the Veteran currently has a diagnosed psychiatric disorder other than PTSD which is etiologically related to service.  

In addition, it does not appear that the Veteran's full VA records dated from August 2006 forward have been associated with the file.  Significantly, records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Further, on remand, the Veteran will have an opportunity to identify or submit for the record any additional pertinent information and/or evidence relating to his service connection claim for a psychiatric disorder to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for a psychiatric disorder, to include PTSD.  Appropriate steps should be taken to obtain any identified records.

In addition, the Veteran's VA records (to include any examination and hospitalization reports) dated from August 2006 forward should be obtained for the file.  

2.  The RO/AMC shall contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors.  In this regard, he should be asked to provide as much information as possible, particularly dates and places relating to his reported service-related stressors.  

3.  Thereafter the RO should determine whether adequate information has been provided to verify any of the Veteran's reported stressors.  In this regard, contentions made by the Veteran in a July 2007 statement, and recommendations made by the Veteran's representative (April 2012) relating to information on the Internet which may assist in verifying the Veteran's reported stressors and information in the letter he wrote to a friend while serving in Vietnam, should be considered.  

4.  Whether or not the Veteran's reported stressors can be verified, schedule the Veteran for VA examination by a psychiatrist or psychologist in conjunction with the pending service connection claim for a psychiatric disorder, to include PTSD.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  The claims file and a copy of this remand should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  The rationale for any opinion expressed should be included in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

The examiner should elicit from the Veteran a narrative of his history of relevant symptoms during and since service; and any stressors (stressful events) he attributes as a cause of PTSD.

With respect to the PTSD claim, the examiner should initially determine whether the criteria for a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) have been met.  See 38 C.F.R. § 4.125(a).  The specific service-related stressor or stressors supporting that diagnosis should be identified (whether verified or not).  The VA examiner is asked to render an opinion addressing whether it is at least as likely as not (50 percent or greater) that PTSD is related to the Veteran's fear of hostile military or terrorist activity specifically discussing whether: a) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; b)  the claimed stressor is adequate to support a diagnosis of PTSD; and c) the Veteran's symptoms are related to the claimed stressor.

The examiner is also asked to identify and diagnosis any currently manifested psychiatric disorder (other than PTSD) and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent, or greater, likelihood), or, is less than likely, or, is unlikely, that the disorder was incurred during or first manifested during the Veteran's active service period extending from September 1967 to September 1970 or during the first-post service year.  

The examiner should address the more general question of whether it is at least as likely as not that any currently manifested psychiatric disorder (other than PTSD) is otherwise etiologically related to the Veteran's period of active service (such as by virtue of chronicity and continuity of symptoms, or based on a finding that it was caused by or related to any incident or event that occurred during service).

The medical basis for all opinions expressed should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

5.  To help avoid future remand, VA must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Following any further development deemed appropriate, to include any additional stressor development to the extent required, the AOJ should readjudicate the claim for service connection for a psychiatric disorder, to include PTSD.  In doing so, the AOJ should consider 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  If the determination remains adverse to the Veteran, then he and his representative should be furnished with a Supplemental Statement of the Case and should be afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



